United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1816
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Juan Carlos Sanchez-Perez,              *       [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: July 23, 2009
                                Filed: July 28, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Juan Carlos Sanchez-Perez appeals the eighty-seven-month prison sentence that
the District Court1 imposed after he pleaded guilty to aiding and abetting the
distribution of 5 grams or more of actual methamphetamine. See 18 U.S.C. § 2; 21
U.S.C. § 841(a)(1), (b)(1)(B)(viii). His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that certain
methamphetamine that was the subject of a dismissed count in the indictment should
not have been used to determine Sanchez-Perez’s base offense level under the

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
Sentencing Guidelines because he was unaware that the methamphetamine was in the
car in which he was traveling with his codefendant when they were arrested. We
affirm.

       Having reviewed the District Court’s application of the Guidelines de novo and
its underlying factual findings for clear error, see United States v. Pruneda, 518 F.3d
597, 607 (8th Cir. 2008), we find that the methamphetamine was properly included
in determining Sanchez-Perez’s base offense level. The District Court relied on
undisputed facts in the presentence report and therefore did not clearly err in finding
that Sanchez-Perez was either aware of, or could reasonably have foreseen, that his
codefendant was transporting methamphetamine in the car. See id. We also agree
with the District Court that the methamphetamine constituted relevant conduct under
U.S.S.G. § 1B1.3.

       In a pro se letter included with his notice of appeal, Sanchez-Perez contends
that his counsel provided ineffective assistance. Sanchez-Perez’s complaint about the
ineffectiveness of his counsel is not properly before us in this direct criminal appeal.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006).

       We have reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), and we have found no nonfrivolous issues. Accordingly, we affirm the
District Court’s judgment. We also grant counsel's motion to withdraw, provided that
counsel inform Sanchez-Perez about the procedures for filing pro se petitions for
rehearing and for certiorari.
                        ______________________________




                                          -2-